Title: To Alexander Hamilton from Aaron Ogden, 19 March 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Eliz. Town March 19th. 1799.
          
          By a letter received, by the mail this morning, from Mr Abraham Hunt at Trenton, I learn, to my great sorrow, that his son Captain Robert Hunt, who was detailed for the Court Martial about to convene at New York, in a fit of Coughing, has ruptured a blood vessel in the lungs, and that he now lyes in a very critical situation, and totally unable to attend—This accident happened on Saturday night last—
          I have not heard from Captains Marles, Stockton or Cole—who by possibility, may not attend—Major Shute, Captain Williamson and Lieutenant McWhorter will most certainly attend—Should, however, any failure happen, on the part of the above gentlemen and should it be requisite for a further detail from my regiment, Major Shute who is on the spot will attend to it, and give the necessary directions—Lieutenant George M. Ogden is now in New-York —ing at the house of Laurence & Dayton.
          I have the honor to be Dr. Sir, with all possible respect, Your mo. Obt. servt.
          
            Aaron Ogden
          
        